DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Notice of Allowance is in response to applicant’s filing on 5/29/2021.  Claims 1 and 8 have been amended and claim 21 has been newly added.  Accordingly, claims 1-4, 6, 8-12 and 15-21 are currently pending and examined below.
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 5/29/2021 has been entered.

Examiner’s Amendments
The Amendments filed by applicant on 5/29/2021 have been considered and entered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in the communication with Jeffrey M. Szuma on 2/7/2022.

Claims 2-3, 6, 9-10 and 17-21 are amended as follows:

2. (Currently Amended) The method according to claim 1 further comprising: determining that a driving means of the vehicle is inactive; and determining with support from one or more sensors associated with the vehicle, that [[an]] the operator is deemed to be entering, or has entered, the vehicle.  

3. (Currently Amended) The method according to claim 2 wherein the one or more sensors associated with the vehicle comprise one or more door status sensors to detect opening and closing of a door of the vehicle, the determining that [[an]] the operator is deemed to be entering, or has entered, the vehicle then further comprises determining with support from the one or more door status sensors, that [[a]] the door of the vehicle has been opened and subsequently closed.  

6. (Canceled).

9. (Currently Amended) The within-vehicle-confirming system according to claim 8 further comprising: an inactivity determining unit configured to determine that a driving means of the vehicle is inactive; and an entry determining unit configured to determine with support from one or more sensors associated with the vehicle, that [[an]] the operator is deemed to be entering, or has entered, the vehicle.  

the door of the vehicle has been opened and subsequently closed.  

17. (Currently Amended) [[A]] The vehicle comprising the within-vehicle-confirming system according to claim 8.  

18. (Currently Amended) The method according to claim 1 further comprising providing the key device, via the secure communication link, information pertaining to the vehicle sound signal before providing the vehicle sound signal within the interior of the vehicle, wherein the information pertaining to the vehicle sound signal comprises [[a]] the duration of time of the sound signal or a modulation frequency of the sound signal.  

19. (Currently Amended) The within-vehicle-confirming system according to claim 8 wherein the sound providing unit is further configured to provide the key device, via the 5Serial No. 16/108,156Atty. Dkt. No. VCC0492PUSA Response to Office Action dated March 22, 2021 secure communication link, information pertaining to the vehicle sound signal before providing the vehicle sound signal within the interior of the vehicle, wherein the information pertaining to the vehicle sound signal comprises [[a]] the duration of time of the sound signal or a modulation frequency of the sound signal.   

the secure communication link exists between the vehicle and the key device.  

21. (Currently Amended) The method according to claim 1 wherein the providing [[a]] the vehicle sound signal within the vehicle comprises providing a randomly generated vehicle sound signal within the vehicle.

Allowable Subject Matter
Claims 1-4, 6, 8-12 and 15-21 are allowed.  The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicant’s amendments and arguments submitted on 5/29/2021 overcome the previous rejections.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669